DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on February 2, 2022 is acknowledged. Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claim 1, 
“a polysilicon corrosion inhibitor compound” is interpreted as “a compound for inhibiting polysilicon corrosion”, 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 13-14, the limitation “concentrated phosphoric acid, in an amount of at least 60 weight percent, based on the total weight of the composition” 
Regarding claims 2-15, they are indefinite due to their dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilodeau et al. (US20200157423).
Regarding claim 1, Bilodeau discloses a method of etching silicon nitride on a microelectronic device substrate, said substrate comprising a surface comprising silicon nitride, a surface comprising silicon oxide, and a surface comprising polysilicon  (paragraph 0068), the method comprising: providing an etching composition comprising: a. concentrated phosphoric acid, in an amount of at least 60 weight percent, based on the total weight of the composition (paragraph 0037); b. a polysilicon corrosion inhibitor compound (Capstone® FS-35, paragraph 0060); c. an aminoalkyl silanol (paragraph 0050); and d. a fluorine compound (paragraph 0049); providing a substrate having a 
Regarding claim 2, Bilodeau discloses wherein said surface comprising polysilicon is in contact with a surface comprising a composition which is more electrochemically noble than silicon (tungsten silicide, paragraphs 0030 and 0068).
Regarding claim 3, Bilodeau discloses wherein the surface comprising a composition which is more noble than silicon is tungsten silicide (paragraph 0030).
Regarding claim 4, Bilodeau discloses wherein the fluorine compound is present and is HF (paragraph 0049).
Regarding claim 5, Bilodeau discloses wherein the fluorine compound is fluorosurfactant (tetramethylammonium hexafluorophosphate, paragraph 0049).
Regarding claim 6, Bilodeau discloses wherein the fluorine compound is HF (paragraph 0049).
Regarding claim 7, Bilodeau discloses wherein the aminoalkyl silanol is 3-aminopropylsilanetriol (paragraph 0050).
Regarding claim 8, Bilodeau discloses wherein the aminoalkyl silanol is formed in situ from an aminoalkoxy silane ((3-aminopropyl)triethoxy silane in water, paragraphs 0046 and 0050).
Regarding claim 15, Bilodeau discloses a fluorine compound (paragraph 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Bilodeau et al. (US20200157423).
Regarding claim 12, Bilodeau discloses wherein the substrate is contacted with the composition at a temperature of about 120° to about 180° C (paragraph 0071), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the polysilicon corrosion inhibitor is chosen from linear and branched C8-C16 alkylbenzenesulfonic acids, in context of the instant claim.  
Regarding claim 10, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the polysilicon corrosion inhibitor is chosen from C6-C16 alkyldiphenyl oxide disulfonic acids, C6-C16 alkyldiphenyl sulfide disulfonic acids, and C6-C16 alkyldiphenylamine disulfonic acids, in context of the instant claim.  
Regarding claim 11, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the polysilicon corrosion inhibitor is chosen from hexyl diphenyl oxide disulfonic acid, dodecyl diphenyl oxide disulfonic acid, and dodecylbenzenesulfonic acid, in context of the instant claim.  

Regarding claim 14, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the composition is comprised of a C6-C16 alkyldiphenyl oxide disulfonic acids, C6-C16 alkyldiphenyl sulfide disulfonic acids, and C6-C16 alkyldiphenylamine disulfonic acids, in context of the instant claim.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 20190390110) discloses a method of selectively etching a silicon nitride layer relative to a silicon oxide layer using an etching composition comprising: a phosphoric acid, a first silicon-based compound, a second silicon-based compound, a fluorine-based compound, and water (claims 14, 1 and 10).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIONG-PING LU/
Primary Examiner, Art Unit 1713